 
EXHIBIT 10.01
 
NO: (2007) (BAO) ZI (026)
 




 
Contract of Suretyship


[v087424_logo.jpg]

 
 



 
Exhibit 10.1 - 1

--------------------------------------------------------------------------------

 
 
Contract of Suretyship


Creditor: Yayuncun Branch Bank, Beijing Rural Commercial Bank (hereinafter
referred to as Party A)
Address: No. A56, Anli Road, Chaoyang District, Beijing
Postal Code: 100012
Person in Charge: Cui Jin
Tel: 84802809
Fax: 84802808


Surety: Beijing Xelent Tech & Trading Co., Ltd. ((hereinafter referred to as
Party B)
Address: 20G, Building A, Chengming Building, 2 Xizhimennan Avenue, Xicheng
District, Beijing
Postal Code: 100034
Legal Representative: Wang Xin
Tel: 85653808
Fax: 85633636
Deposit Bank: Chang'an Branch, Huaxia Bank
Account: 4031200001804000036428
Loan Card: 110100000440303101




For the purpose of assuring the implementation of Loan Contract (hereinafter
referred to as principal contract,) No. (026) (Jie) zi (2007) signed by the
debtor of the principal contract CECT-CHINACOMM COMMUNICATIONS Co.,Ltd. and
Party A on June 20th, 2007, Party B hereby desires to provide suretyship for the
debtor of principal contract.


Party A hereby agrees to accept the suretyship provided by Party B after review.
This contract is hereby made through mutual negotiations of both parties in
accordance with the Guaranty Law of the People's Republic of China and other
relevant laws and regulations for the purpose of defining the rights and
obligations of both parties.

 
Exhibit 10.1 - 2

--------------------------------------------------------------------------------

 
 
Chapter I Nature and Amount of Principal Claim
 
Article 11 The nature and amount of principle claim guaranteed by Party B are
the nature amount of principal claim of principal contract. Type: payment term,
The amount of principal claim shall be set in the amount of RMB 120, 000,000
(one hundred and twenty million).


Chapter II Term of Implementation of Principal Contract
 
The term of implementation of principal contract shall be set in the period form
June 20th, 2007 to June 16th, 2010.
 


Chapter III Modes of Suretyship
 
Article 3 The modes of suretyship hereof shall be suretyship of joint and
several liability.


 
Chapter IV Scope of Suretyship
 
Article 4 The suretyship hereof shall guarantee the principal and interests of
the principal contract, penalty, compound, default fine, compensation, expense
to satisfy creditor’s rights including but not limited to litigation expense,
attorney expense, travel expense etc. and all other payable expenses.
 
 
Chapter V Term of Suretyship
 
Article 5 The term of suretyship hereof shall be two (2) years from the date of
maturity of principal debt; the term of suretyship of bank acceptance shall be
two (2) years from the date of payment on account made by Party A.
 
Where the loans of principal contract become matured by batches, the term of
suretyship of each loan shall be two (2) years from the date of maturity of the
loan.
 
Where Party A collect loans in advance upon the terms and conditions of
principal contract, the term of suretyship shall be two (2) years from the date
of repayment notice made by Party A to the borrower.


 
Chapter VI Rights and Obligations of Both Parties
Article 6 Rights and Obligations of Party B:


 
6.1 Party B makes such guarantee that it is capable of providing suretyship as a
surety in accordance with the laws of People’s Republic of China;


 
6.2 Party B makes such guarantee that it has been aware of and agreed with all
terms and conditions of principal contract and desires to provide suretyship for
the debtor of principal contract and all its expressions of intent hereof are
authentic;


 
6.3 Party B shall be liable for suretyship independently. Where a third party
provides suretyship for the debtor of principal contract, Party B shall continue
to be liable for suretyship.


 
Exhibit 10.1 - 3

--------------------------------------------------------------------------------

 
 
6.4 Party B makes such guarantee that all introductions related to its
credibility, financial reports or other materials provided to Party A are
authentic and valid;


 
6.5 Where the debtor of principal contract repays all debts of principal
contract on time, Party B shall not be held liable for the suretyship hereof;


 
6.6 Party A and the debtor of principal contract may have right to modify the
principal contract without Party B’s consent except the terms of extension and
amount of loan. Party B shall continue to be held liable within the scope of
suretyship hereof whereby and shall not escape from joint and several liability
due to such modification.


 
6.7 During the period of validity hereof, where Party A transfer its principal
claim to a third party, a consent shall not need to be obtained from the surety;
Party B shall continue to be held liable within the scope of suretyship hereof.


 
6.8Party B shall perform all obligations of principal contract instead where the
debtor of principal contract fails to perform its obligations according to
agreements (including advance maturity agreed in principal contract);


 
6.9 During the period of validity hereof, in case any following situations are
aroused, Party A shall be informed in writing thirty (30) days in advance and
the liabilities of suretyship hereunder shall be fulfilled:


 
a) Party B’s conducts including alteration in shares and registered capital,
contract-making, rent, reform in stock, pool, merger, acquisition, joint venture
or separation;


 
b) Party B is bankrupt;


 
c) Party B goes out of business;


 
d) Party B is dissolved;


 
e) Party B’s business license is withdrawn;


 
f) Party B is withdrawn;


 
g) Party B stops production;


 
h) Party B’s financial status is deteriorated facing serious difficulties;


 
Exhibit 10.1 - 4

--------------------------------------------------------------------------------

 
 
i) Party B is involved in significant lawsuits;


 
In case of modification of address, name, scope of business and legal
representative of Party B, Party A shall be informed in writing within five (5)
days upon modification;


 
6.10 During term of suretyship, Party B shall not provide suretyship to a third
party beyond its capacities;


 
6.11Party B shall be responsible for supervision on the use of loan of the
debtor of principal contract.


 
Article 7 Rights and Obligations of Party A
7.1 Party A may have right to demand Party B to provide relevant documents that
can prove its legal identity;


 
7.2 Party A may have right to demand Party B to provide financial reports and
other materials that can reflect its credibility;


 
7.3 Where Party A’s creditor’s rights fail to be satisfied partly or fully upon
maturity of principal debt, Party A may have right to demand Party B to fulfill
its liabilities of suretyship in accordance with the terms and conditions
herein.


 
7.4 Where Party B fail to fulfill its liabilities of suretyship, Party A may
have right to adopt following measures to repay the principal debt:


 
a) To deduct from any accounts opened by Party B in all Party A’s business
organizations directly;


 
b) To deal with the assets or property rights of Party B legally possessed and
operated by Party A.


 
7.5  During the period of validity of principal contract, where Party A transfer
its principal claim to a third party, Party B shall be informed in time.


 
Chapter VII Breach
Article 8 Both parties shall perform the obligations hereunder fully after this
contract comes into force. Should either party fail to perform the obligations
hereunder or perform the obligations hereunder inappropriate, it shall be deemed
as breach hereof and shall be held liable for the loss of the other party
arising therefrom.
 
 
Exhibit 10.1 - 5

--------------------------------------------------------------------------------

 
 
Article 9 In case of invalidity hereof due to Party B’s fault, Party B shall be
held liable for all losses of Party A arising therefrom within the scope of
suretyship herein.


 
Chapter VIII Validity, Modification, Rescindment and Termination
Article 10 This contract shall become valid in the event that it is signed and
attached official seal by the legal representatives (main principal) of both
parties or the agents (the authorization paper shall be attached as an annex
hereof).


 
Article 11 This contract shall continue to be valid in case of invalidity of
principal contract. Party A shall continue to be held liable for the suretyship
hereunder in case of invalidity of principal contract.


 
Article 12
12.1 Either party shall not modify in its own will or rescind in advance this
contract after this contract comes into force. In the event that this contract
needs to be modified or rescinded, it shall be made through mutual agreement in
writing;


 
12.2 This contract shall be automatically terminated in the event that the
debtor of principal contract has fulfilled all principal debts.


 
Chapter IX Solution of Disputes
Article 13 Any disputes arising herefrom between Party A and Party B shall be
settled through friendly negotiations; In case no settlements can be reached,
the disputes shall be submitted to the people’s court of the place of Party A.


 
Chapter X Miscellaneous
Article 14 Where the notice agreed herein is sent through telegram or fax,
sending shall be deemed to have been served; where the notice is sent through
mail, it shall be deemed to have been served three days after sending mail.


 
Article 15 Other matters agreed by both parties:
 

--------------------------------------------------------------------------------

 
Article 16 This contract shall be made in triplicate and both parties and
borrower hold one copy that is equally authentic.


 
Article 17 This contract is made in Asian Olympic Park Branch Bank, Beijing
Rural Commercial Bank on June 20th, 2007. Party A has explained all terms of
notices.


 
Party A (official seal):


 
Exhibit 10.1 - 6

--------------------------------------------------------------------------------

 
 
Main Principal (signature): Cui Jin
(or Agent)


 
Date: June 20th, 2007


 
Yayuncun Branch Bank, Beijing Rural Commercial Bank


 
Party A (official seal):


 
Main Principal (signature): Wang Xin
(or Agent)


 
Date: June 20th, 2007


 
Beijing Xelent Tech & Trading Co., Ltd.


 
Exhibit 10.1 - 7

--------------------------------------------------------------------------------

 



